Title: Memorandum from Charles Johnston to Thomas Jefferson on Lynchburg Mail, [ca. 1–7 September 1810]
From: Johnston, Charles
To: Jefferson, Thomas


          
            ca. 1–7 Sept. 1810
          
          
          
          
          
            
               Richmond Mail—
              Stated hour is every Monday Morning at 8 OClock but arrives Sunday evening
            
            
              
              Stated hour for departure every tuesday Monday evening at 4 OClock—but does not go till tuesday Morning
            
          
          
          Charlottesville Mail arrives every Saturday at 12 OClock departs on Monday at 9 P.M.
           Lexington Mail arrives every Monday Thursday at 8 PM departs at 9 P.M. same day on Monday
          Western Mail arrives every Thursday Monday at 6 PM departs at 9 PM Same day
        